Mr. JUSTICE TRAPP, dissenting: I can only conclude that it was plain error for the prosecution to inject into the evidence before the jury the testimony of the Iowa State Police investigator concerning the death of the co-defendant, Varner, whose body was found in the Mississippi River while the prosecution was pending. Ultimately, the witness was permitted to testify that Varner’s death was not from natural causes. Incident to such point, however, prosecuting counsel put before the jury the following: “Q. All right, sir, was the person still there by the river when you arrived? A. Yes. Q. Would you describe what type of injuries he had? A. The— BY MR. WOOLEYHAN: Objection, Your Honor, it is not relevant. BY MR. BIER: Your Honor, I think it is in light of the testimony of the last witness. I don’t intend to go into it closely. I do want to talk about two different wounds BY THE COURT: I’d sustain it. I don’t see that that would be relevant. Q. The person was deceased. A. Yes. Q. Did his death appear to be of natural causes? . A. No, it did not.” While death from drowning in the Mississippi might be deemed an unusual cause, the discussion of the two different wounds immediately raises an inference of homicide. The prosecution argues with considerable inconsistency that the prosecution did not suggest to the jury that defendant had caused Varner’s death and that the testimony was relevant and proper to show the character and nature of defendant’s alleged purported threats to intimidate the State’s witness, Harmon. The record is clear that the State’s Attorney did not suggest to the jury that defendant was not responsible for Varner’s death. On the other hand, such evidence permitted hardly any inference by the jury other than that of a homicidal death. The noun “wounds” is more commonly associated with foul play, while “injury” is more commonly associated with accident or misadventure. Rationally, if it was not intended to raise an inference of foul play, then such testimony has no logical relevance to the character and nature of the purported threat to Harmon. There is probative value upon the evidence of intimidation only if you permit an inference that defendant was associated with the death of his former friend and companion, Varner. The prosecution argues that the testimony was necessary to corroborate the fact of the death of Varner. The fact of Varner’s death was not an issue before this jury, and in the context of the purported intimidation the witness had testified that she knew Varner was dead. Under the circumstances of the proceedings, there was no issue calling for, or even suggesting, a need for corroboration. No rationally proper purpose for calling the officer appears or is even suggested. It is fairly arguable that there was a substantial balance to the evidence of guilt so that this court may review errors that were not raised in the post-trial motion. (People v. Pickett (1973), 54 Ill. 2d 280, 269 N.E.2d 856.) Defendant argues that the proof of defendant’s guilt is circumstantial evidence. The evidence in the record is of such character that the prosecution tendered and the court gave over defendant’s objection an accountability instruction. Although defendant’s automobile was seen, defendant was never actually identified as being present and he presented several alibi witnesses, albeit of the tavern quality. Upon the evidence so introduced by the prosecution there are no ascertainable bounds to the prejudicial inferences that might be drawn by the several jurors. As stated in People v. Newman (1913), 261 Ill. 11, 15, 103 N.E. 589, 591, the question is what the jury would have done if the improper testimony had not been introduced. Here, it can not be said that the jury might not have had a reasonable doubt. For such error the conviction should be reversed and the cause remanded for a new trial.